Exhibit 10.1
 
CAR CHARGING GROUP, INC.
2013 OMNIBUS INCENTIVE PLAN


1.             Purpose. Car Charging Group, Inc. (the “Company”) hereby adopts
Car Charging Group, Inc. 2013 Omnibus Incentive Plan (the “Plan”), effective as
of January 1, 2013. The Plan is intended to recognize the contributions made to
the Company by its associates (including associates who are members of the Board
of Directors), directors, consultants and advisors of the Company or any
Affiliate, to provide such persons with additional incentive to devote
themselves to the future success of the Company or an Affiliate, and to improve
the ability of the Company or an Affiliate to attract, retain, and motivate
individuals upon whom the Company’s sustained growth and financial success
depend, by providing such persons with an opportunity to acquire or increase
their proprietary interest in the Company. To this end, the Plan provides for
the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units, phantom stock and dividend equivalent rights. Any of
these awards may, but need not, be made as performance incentives to reward
attainment of annual or long-term performance goals in accordance with the terms
hereof, which awards are anticipated to result in “performance-based”
compensation (as that term is used for purpose of Section 162(m) of the Code).
Stock options granted under the Plan may be Non-Qualified Stock Options or ISOs,
as provided herein, except that stock options granted to outside directors and
any consultants or advisers providing services to the Company or an Affiliate
shall in all cases be Non-Qualified Stock Options. No Performance-Based Award
shall become vested unless this Plan, including the provisions of Section 16,
has been disclosed to and approved by the Company’s shareholders. This Plan is
intended to compensate Participants for services rendered to the Company or any
Affiliate, such compensation to be based on the terms of an employment
relationship, a service contract or arrangement or the Participant’s appointment
as a director or officer of the Company.  Any grant or award made pursuant to
this Plan to a Participant shall state that such grant or award is being made in
respect of services rendered by such Participant to a particular legal entity,
whether the Company or an Affiliate.
 
2.             Definitions. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:
 
A.           “280G Cutback” shall have the meaning set forth in Section 19.
 
B.           “Affiliate” means a corporation that is a parent corporation or a
subsidiary corporation with respect to the Company within the meaning of Section
424(e) or (f) of the Code.
 
C.           “Award” means an award of Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Phantom Stock or Dividend Equivalent Rights granted
under the Plan, designated by the Committee at the time of such grant as an
Award, and containing the terms specified herein for Awards.
 
D.           “Award Date” means the date an Award is made under the Plan.
 
E.           “Award Document” means the document described in Section 9 that
sets forth the terms and conditions of each grant of an Award.
 
 
1

--------------------------------------------------------------------------------

 
 
F.           “Benefit Agreement” shall have the meaning set forth in Section 19.
 
G.           “Board of Directors” means the Board of Directors of the Company.
 
H.           “Change of Control” shall have the meaning as set forth in Section
10.
 
I.           “Code” means the Internal Revenue Code of 1986, as amended.
 
J.           “Committee” shall have the meaning set forth in Section 3.A.
 
K.           “Common Stock” means the Common Stock, $.001 par value per share,
of the Company.
 
L.           “Company” shall have the meaning set forth in Section 1.
 
M.          “Disability” shall have the meaning set forth in Section 22(e)(3) of
the Code.
 
N.          “Dividend Equivalent Right” means a right, granted to a Grantee
under Section 9.D hereof, to receive cash, Stock, other Awards or other property
equal in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.
 
O.           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
P.           “Fair Market Value” shall have the meaning set forth in Section
8.B.
 
Q.           “Grantee” means a person who is granted Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Phantom Stock or Dividend
Equivalent Rights.
 
R.           “Grant Date” means the date an Option is granted under the Plan.
 
S.           “ISO” means an Option granted under the Plan that meets the
requirements to qualify as an “incentive stock option” within the meaning of
Section 422(b) of the Code and that is not designated as a Non-Qualified Stock
Option.
 
T.           “Non-Qualified Stock Option” means an Option granted under the Plan
that is designated as a Non-Qualified Stock Option, or otherwise does not
qualify, as an ISO within the meaning of Section 422(b) of the Code.
 
U.           “Option” means either an ISO or a Non-Qualified Stock Option
granted under the Plan.
 
V.           “Optionee” means a person to whom an Option has been granted under
the Plan, which Option has not been exercised and has not expired or terminated.
 
W.         “Option Document” means the document described in Section 8 that sets
forth the terms and conditions of each grant of Options.
 
 
2

--------------------------------------------------------------------------------

 
 
X.           “Option Price” means the price at which Shares may be purchased
upon exercise of an Option, as calculated pursuant to Section 8.B.
 
Y.           “Other Agreement” shall have the meaning set forth in Section 19.
 
Z.           “Participant” shall mean those persons as may be designated by the
Committee to participate in the Plan from time to time.
 
AA.       “Parachute Payment” shall have the meaning set forth in Section 19.
 
BB.        “Performance-Based Award” means an Award granted pursuant to Section
16.
 
CC.        “Performance-Based Award Limitation” means the limitation on the
number of Shares that may be granted pursuant to Performance-Based Awards to any
one Participant, as set forth in Section 16.F.
 
DD.        “Performance Period” means any period designated by the Committee as
a period of time during which a Performance Target must be met for purposes of
Section 16.
 
EE.         “Performance Target” means the performance target established by the
Committee for a particular Performance Period, as described in Section 16.B.
 
FF.         “Phantom Stock” means the right, granted pursuant to Section 9.C of
the Plan, to receive in cash the Fair Market Value of a share of Common Stock.
 
GG.         “Plan” shall have the meaning set forth in Section 1.
 
HH.        “Restricted Stock” means Shares issued to a person pursuant to an
Award.
 
II.           “Restricted Stock Unit” or “RSU” means a bookkeeping entry
representing the equivalent of one (1) share of Common Stock awarded to a
grantee under Section 9.B of the Plan.
 
JJ.           “Section 409A” shall have the meaning set forth in Section 20.
 
KK.        “Shares” means the shares of Common Stock that are the subject of
Options or Awards.
 
LL.         “Stock Appreciation Rights” or “SAR” means a right granted to a
grantee under Section 9.A of the Plan.
 
MM.      “Surviving Company” shall have the meaning set forth in Section 10.
 
NN.        “Treasury Regulation” means the Income Tax regulations, including
temporary regulations, promulgated under the Code; as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).
 
OO.        “Unrestricted Stock” shall have the meaning set forth in Section
9.B.(ix)
 
 
3

--------------------------------------------------------------------------------

 
 
3.             Administration of the Plan.
 
A.           Committee. The Plan shall be administered by the Board of
Directors, or, in the discretion of the Board of Directors, by a committee
composed of two (2) or more of the members of the Board of Directors. To the
extent possible, and to the extent the Board of Directors deems it necessary or
appropriate, each member of the Committee shall be a non- employee director (as
such term is defined in Rule 16b-3 promulgated under the Exchange Act) and an
outside director (as such term is defined in Treasury Regulations Section
1.162-27 promulgated under the Code); however, the Board of Directors may
designate two or more committees to operate and administer the Plan in its
stead. Any of such committees designated by the Board of Directors is referred
to as the “Committee,” and, to the extent that the Plan is administered by the
Board of Directors, “Committee” shall also refer to the Board of Directors as
appropriate in the particular context. The Board of Directors may from time to
time remove members from or add members to the Committee. Vacancies on the
Committee, however caused, shall be filled by the Board of Directors.
 
B.           Meetings. The Committee shall hold meetings at such times and
places as it may determine. Acts approved at a meeting by a majority of the
members of the Committee or acts approved in writing by the unanimous consent of
the members of the Committee shall be the valid acts of the Committee.
 
C.           Grants. The Committee shall from time to time at its discretion
direct the Company to grant Options or Awards pursuant to the terms of the Plan.
The Committee shall have plenary authority to (i) determine the Optionees and
Grantees to whom and the times at which Options and Awards shall be granted,
(ii) determine the price at which Options shall be granted, (iii) determine the
type of Option to be granted and the number of Shares subject thereto, (iv)
determine the number of Shares to be granted pursuant to each Award and (v)
approve the form and terms and conditions of the Option Documents and of each
Award; all subject, however, to the express provisions of the Plan. In making
such determinations, the Committee may take into account the nature of the
Optionee’s or Grantee’s services and responsibilities, the Optionee’s or
Grantee’s present and potential contribution to the Company’s success and such
other factors as it may deem relevant. The interpretation and construction by
the Committee of any provisions of the Plan or of any Option or Award granted
under it shall be final, binding and conclusive.
 
D.           Exculpation. No member of the Committee shall be personally liable
for monetary damages as such for any action taken or any failure to take any
action in connection with the administration of the Plan or the granting of
Options or Awards thereunder unless (i) the member of the Committee has breached
or failed to perform the duties of his or her office, and (ii) the breach or
failure to perform constitutes self-dealing, willful misconduct or recklessness;
provided, however, that the provisions of this Section 3.D shall not apply to
the responsibility or liability of a member of the Committee pursuant to any
criminal statute or to the liability of a member of the Committee for the
payment of taxes pursuant to local, state or federal law.
 
 
4

--------------------------------------------------------------------------------

 
 
E.           Indemnification. Service on the Committee shall constitute service
as a member of the Board of Directors. Each member of the Committee shall be
entitled without further act on his or her part to indemnity from the Company to
the fullest extent provided by applicable law and the Company’s Articles of
Incorporation and/or Bylaws in connection with or arising out of any action,
suit or proceeding with respect to the administration of the Plan or the
granting of Options or Awards thereunder in which he or she may be involved by
reason of his or her being or having been a member of the Committee, whether or
not he or she continues to be such member of the Committee at the time of the
action, suit or proceeding.
 
4.             Grants of Options under the Plan. A Non-Qualified Stock Option is
an award in the form of an option to purchase shares of the Company’s Common
Stock and that is designated as a Non-Qualified Stock Option or that otherwise
does not qualify as an ISO. An ISO is an award in the form of an option to
purchase shares of the Company’s Common Stock that meets the requirements of
Code Section 422, or any successor section of the Code and that is not
designated as a Non-Qualified Stock Option. Grants of Options under the Plan may
be in the form of a Non-Qualified Stock Option, an ISO or a combination thereof,
at the discretion of the Committee.
 
5.             Eligibility. All employees (including employees who are members
of the Board of Directors or its Affiliates), directors, consultants and
advisors of the Company or its Affiliates shall be eligible to receive Options
or Awards hereunder; provided that only employees of the Company or its
Affiliates shall be eligible to receive ISOs. The Committee, in its sole
discretion, shall determine whether an individual qualifies as an employee of
the Company or its Affiliates.
 
6.             Shares Subject to Plan.
 
A.          The aggregate maximum number of Shares for which Options or Awards
may be granted pursuant to the Plan is 5,000,000, adjusted as provided in
Section 11. The Shares shall be issued from authorized and unissued Common Stock
or Common Stock held in or hereafter acquired for the treasury of the Company.
If an Option terminates or expires without having been fully exercised for any
reason, or if any Award or Option is canceled or forfeited for any reason, the
Shares for which the Option was not exercised or that were canceled or forfeited
pursuant to the Award or Option may again be the subject of an Option or Award
granted pursuant to the Plan.
 
B.           Shares covered by an Award or Option shall be counted as used as of
the Award Date or Grant Date, as applicable. Any Shares that are subject to
Awards or Options shall be counted against the limit set forth in Section 6.A
one (1) Share for every one (1) Share subject to an Award or Option. With
respect to SARs, the number of Shares subject to an award of SARs or Phantom
Stock will be counted against the aggregate number of Shares available for
issuance under the Plan regardless of the number of Shares actually issued to
settle the SAR upon exercise. If any Shares covered by an Award or Option
granted under the Plan are not purchased or are forfeited or expire, or if an
Award or Option otherwise terminates without delivery of any Common Stock
subject thereto or is settled in cash in lieu of shares, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award or Option shall, to the extent of any such
forfeiture, termination or expiration, again be available for granting Awards or
Options under the Plan in the same amount as such Shares were counted against
the limit set forth in this section.
 
 
5

--------------------------------------------------------------------------------

 
 
7.             Term of the Plan. No Option or Award may be granted under the
Plan after December 1, 2015.
 
8.             Option Documents and Terms. Each Option granted under the Plan
shall be a Non-Qualified Stock Option unless the Option shall be specifically
designated at the time of grant to be an ISO. Options granted pursuant to the
Plan shall be evidenced by the Option Documents in such form as the Committee
shall from time to time approve, which Option Documents shall comply with and be
subject to the following terms and conditions and such other terms and
conditions as the Committee shall from time to time require that are not
inconsistent with the terms of the Plan.
 
A.           Number of Option Shares. Each Option Document shall state the
number of Shares to which it pertains. An Optionee may receive more than one
Option, which may include Options that are intended to be ISOs and Options that
are not intended to be ISOs, but only on the terms and subject to the conditions
and restrictions of the Plan. The maximum number of Shares for which Options may
be granted to any single Optionee in any fiscal year, adjusted as provided in
Section 11, shall be 1,500,000 Shares. For purposes of the preceding sentence, a
SAR shall be treated as a grant of an Option for the number of shares designated
as the shares underlying the rights granted pursuant to the terms of such SAR.
 
B.           Option Price. Each Option Document shall state the Option Price
that, for all Options, shall be at least 100% of the Fair Market Value of the
Shares at the time the Option is granted as determined by the Committee in
accordance with this Section 8.B; provided, however, that if an ISO is granted
to an Optionee who then owns, directly or by attribution under Section 424(d) of
the Code, shares of capital stock of the Company possessing more than 10% of the
total combined voting power of all classes of stock of the Company or an
Affiliate, then the Option Price shall be at least 110% of the Fair Market Value
of the Shares at the time the Option is granted. If the Common Stock is traded
in a public market, then the Fair Market Value per Share shall be, if the Common
Stock is listed on a national securities exchange or included in the NASDAQ
National Market System, the last reported sale price per share thereof on the
relevant date, or, if the Common Stock is not so listed or included, the mean
between the last reported “bid” and “asked” prices per share thereof, as
reported on NASDAQ or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc., or as reported in a customary financial reporting
service, as applicable and as the Committee determines, on the relevant date. If
the Common Stock is not traded in a public market on the relevant date, the Fair
Market Value shall be as determined in good faith by the Committee.
 
C.           Exercise. No Option shall be deemed to have been exercised prior to
the receipt by the Company of written notice of such exercise and of payment in
full of the Option Price for the Shares to be purchased. Each such notice shall
specify the number of Shares to be purchased. Notwithstanding the foregoing, if
the Company determines that issuance of Shares should be delayed pending (i)
registration under federal or state securities laws, (ii) the receipt of an
opinion that an appropriate exemption from such registration is available, (iii)
the listing or inclusion of the Shares on any securities exchange or in an
automated quotation system or (iv) the consent or approval of any governmental
regulatory body whose consent or approval is necessary in connection with the
issuance of such Shares, the Company may defer exercise of any Option granted
hereunder until any of the events described in this Section 8.C has occurred.
 
 
6

--------------------------------------------------------------------------------

 
 
D.           Medium of Payment.
 
(i)           An Optionee shall pay for Shares (a) in cash, (b) by certified
check payable to the order of the Company, or (c) by such other mode of payment
as the Committee may approve, including, without limitation, payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board. Furthermore, the Committee may provide in an Option Document that
payment may be made in whole or in part in shares of Common Stock held by the
Optionee for at least six months. If payment is made in whole or in part in
shares of Common Stock, then the Optionee shall deliver to the Company
certificates registered in the name of such Optionee representing the shares of
Common Stock owned by such Optionee, free of all liens, claims and encumbrances
of every kind and having an aggregate Fair Market Value on the date of delivery
that is at least as great as the Option Price of the Shares (or relevant portion
thereof) with respect to which such Option is to be exercised by the payment in
shares of Common Stock, accompanied by stock powers duly endorsed in blank by
the Optionee. Notwithstanding the foregoing, the Committee may impose from time
to time such limitations and prohibitions on the use of shares of Common Stock
to exercise an Option as it deems appropriate.
 
(ii)           With respect to an Option only, to the extent permitted by law
and to the extent the Option Document so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Committee) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
shares of Stock and to deliver all or part of the sales proceeds to the Company
in payment of the Option Price and any withholding taxes described in Section
14.
 
E.           Termination of Options.
 
(i)           No Option shall be exercisable after the first to occur of the
following:
 
(a)           Expiration of the Option term specified in the Option Document,
which shall not exceed (i) three years from the date of grant, or (ii) three
years from the date of grant of an ISO if the Optionee on the date of grant
owns, directly or by attribution under Section 424(d) of the Code, shares of
capital stock of the Company possessing more than ten percent (10%) of the total
combined voting power of all classes of capital stock of the Company or of an
Affiliate;
 
(b)           Expiration of ninety (90) days from the date the Optionee’s
employment or service with the Company or its Affiliate terminates for any
reason other than Disability or death or as otherwise specified in Section
8.E.(i).(d) or Section 10 below;  if options have vested, they belong to
employee;
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Expiration of one year from the date the Optionee’s employment or
service with the Company or its Affiliate terminates due to the Optionee’s
Disability or death;
 
(d)           A finding by the Committee, after full consideration of the facts
presented on behalf of both the Company and the Optionee, that the Optionee has
(i) committed a material and serious breach or neglect of Optionee’s
responsibilities to the Company; (ii) breached his or her employment or service
contract with the Company or an Affiliate; (iii) committed a willful violation
or disregard of standards of conduct established by law; committed fraud,
willful misconduct, misappropriation of funds or other dishonesty; (v) been
convicted of a crime of moral turpitude; or (vi) accepted employment with
another company or performed work or provided advice to another company, as an
employee, consultant or in any other similar capacity, while still an employee
of the Company, then the Option shall terminate on the date of such finding. In
such event, in addition to immediate termination of the Option, the Optionee
shall automatically forfeit all Shares for which the Company has not yet
delivered the share certificates upon refund by the Company of the Option Price
of such Shares. Notwithstanding anything herein to the contrary, the Company may
withhold delivery of share certificates pending the resolution of any inquiry
that could lead to a finding resulting in a forfeiture; or
 
(e)           The date, if any, set by the Board of Directors as an accelerated
expiration date pursuant to Section 10 hereof.
 
(ii)           Notwithstanding the foregoing, the Committee may extend the
period during which an Option may be exercised to a date no later than the date
of the expiration of the Option term specified in the Option Documents, as they
may be amended, provided that any change pursuant to this Section 8.E.(ii) that
would cause an ISO to become a Non-Qualified Stock Option may be made only with
the consent of the Optionee.
 
(iii)           During the period in which an Option may be exercised after the
termination of the Optionee’s employment or service with the Company or any
Affiliate, such Option shall only be exercisable to the extent it was
exercisable immediately prior to such Optionee’s termination of service or
employment, except to the extent specifically provided to the contrary in the
applicable Option Document.
 
F.           Transfers. No Option may be transferred except by will or by the
laws of descent and distribution. During the lifetime of the person to whom an
Option is granted, such Option may be exercised only by him or her.
Notwithstanding the foregoing, a Non-Qualified Stock Option may be transferred
pursuant to the terms of a “qualified domestic relations order” within the
meaning of Sections 401(a)(13) and 414(p) of the Code or within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended.
 
 
8

--------------------------------------------------------------------------------

 
 
G.           Holding Period. No Option may be exercised unless six months, or
such greater period of time as may be specified in the Option Documents, have
elapsed from the date of grant.
 
H.           Limitation on ISO Grants. In no event shall the aggregate Fair
Market Value of the Shares (determined at the time the ISO is granted) with
respect to which an ISO is exercisable for the first time by the Optionee during
any calendar year (under all incentive stock option plans of the Company or its
Affiliates) exceed $100,000.
 
I.           Other Provisions. The Option Documents shall contain such other
provisions including, without limitation, provisions authorizing the Committee
to accelerate the exercisability of all or any portion of an Option, additional
restrictions upon the exercise of the Option or additional limitations upon the
term of the Option, as the Committee shall deem advisable.
 
J.           Amendment. The Committee shall have the right to amend Option
Documents issued to an Optionee, subject to the Optionee’s consent if such
amendment is not favorable to the Optionee, except that the consent of the
Optionee shall not be required for any amendment made under Section 10.
 
K.           No Repricing. Notwithstanding anything in this Plan to the
contrary, no amendment or modification may be made to an outstanding Option or
SAR, including, without limitation, by reducing the exercise price of an Option
or replacing an Option or SAR with cash or another award type, that would be
treated as a repricing under the rules of the stock exchange on which the Common
Stock is listed, in each case, without the approval of the stockholders of the
Company, provided, that, appropriate adjustments may be made to outstanding
Options and SARs pursuant to Section 11 and may be made to make changes to
achieve compliance with applicable law, including Internal Revenue Code Section
409A.
 
9.           Award Documents and Terms. Awards shall be evidenced by an Award
Document in such form as the Committee shall from time to time approve, which
Award Document shall comply with and be subject to the following terms and
conditions and such other terms and conditions as the Committee shall from time
to time require that are not inconsistent with the terms of the Plan. A Grantee
shall not have any rights with respect to an Award until and unless such Grantee
shall have executed an Award Document containing the terms and conditions
determined by the Committee.
 
A.           Stock Appreciation Rights.
 
(i)           A SAR is an Award in the form of a right to receive cash or Common
Stock, upon surrender of the SAR, in an amount equal to the appreciation in the
value of the Common Stock over a base price established in the Award. A SAR
shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Common
Stock on the date of exercise over (B) the grant price of the SAR as determined
by the Committee. The Award Document for a SAR shall specify the grant price of
the SAR, which shall be at least the Fair Market Value of a share of Common
Stock on the date of grant. SARs may be granted in conjunction with all or part
of an Option granted under the Plan, in conjunction with all or part of any
other Award or without regard to any Option or other Award; provided that a SAR
that is granted subsequent to the Award Date of a related Option must have a SAR
Price that is no less than the Fair Market Value of one share of Common Stock on
the SAR Grant Date.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)          The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which a SAR may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the time or times at which SARs shall
cease to be or become exercisable following termination of service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Grantees, whether or not a SAR shall be in tandem or
in combination with any other Award, and any other terms and conditions of any
SAR.
 
(iii)         Each SAR granted under the Plan shall terminate, and all rights
thereunder shall cease, upon the expiration of not more than ten years from the
date such SAR is granted, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Document relating to such SAR.
 
(iv)         Holders of a SAR shall have no rights as stockholders of the
Company. Holders of an SAR shall have no right to vote such Shares or the right
to receive any dividends declared or paid with respect to such Shares.
 
(v)          A holder of a SAR shall have no rights other than those of a
general creditor of the Company. A SAR represents an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Document.
 
(vi)         Unless the Committee otherwise provides in an Award Document, in
the event that a Grantee’s employment with the Company terminates for any reason
other than because of death or Disability, any SAR held by such Grantee shall be
forfeited by the Grantee and reacquired by the Company. In the event that a
Grantee’s employment terminates as a result of the Grantee’s death or
Disability, all remaining restrictions with respect to such Grantee’s SAR shall
immediately lapse, unless otherwise provided in the Award. Upon forfeiture of an
SAR, the Grantee shall have no further rights with respect to such Award.
 
(vii)        Except as provided in Section 9.A.viii below, during the lifetime
of a Grantee, only the Grantee (or, in the event of legal incapacity or
incompetency, the Grantee’s guardian or legal representative) may exercise a
SAR. Except as provided in Section 9.A.viii, no SAR shall be assignable or
transferable by the Grantee, other than by will or the laws of descent and
distribution.
 
 
10

--------------------------------------------------------------------------------

 
 
(viii)       If authorized in the applicable Award Document, a Grantee may
transfer, not for value, all or part of a SAR to any family member. For the
purpose of this Section 9.A.(viii), a “not for value” transfer is a transfer
which is (i) a gift, (ii) a transfer under a domestic relations order in
settlement of marital property rights, or (iii) a transfer to an entity in which
more than fifty percent of the voting interests are owned by family members (or
the Grantee) in exchange for an interest in that entity. Following a transfer
under this section, any such SAR shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer. Subsequent
transfers of transferred SARs are prohibited except to family members of the
original Grantee in accordance with this section or by will or the laws of
descent and distribution.
 
B.           Restricted Stock and Restricted Stock Units.
 
(i)           Restricted Stock is an Award of shares of Common Stock that is
granted subject to the satisfaction of such conditions and restrictions as the
Committee may determine. In lieu of, or in addition to any Awards of Restricted
Stock, the Committee may grant Restricted Stock Units to any Participant subject
to the same conditions and restrictions as the Committee would have imposed in
connection with any Award of Restricted Stock. Each Restricted Stock Unit shall
have a value equal to the fair market value of one share of Common Stock. Each
Award Document shall state the number of shares of Restricted Stock or
Restricted Stock Units to which it pertains. No cash or other consideration
shall be required to be paid by a Grantee for an Award.
 
(ii)          At the time a grant of Restricted Stock or Restricted Stock Units
is made, the Committee may, in its sole discretion, establish a period of time
(a “restricted period”) applicable to such Restricted Stock or Restricted Stock
Units. Each Award of Restricted Stock or Restricted Stock Units may be subject
to a different restricted period. The Committee may, in its sole discretion, at
the time a grant of Restricted Stock or Restricted Stock Units is made,
prescribe restrictions in addition to or other than the expiration of the
restricted period, including the satisfaction of corporate or individual
performance objectives, which may be applicable to all or any portion of the
Restricted Stock or Restricted Stock Units. Neither Restricted Stock nor
Restricted Stock Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Restricted Stock or Restricted Stock Units.
 
(iii)         The Company shall issue, in the name of each Grantee to whom
Restricted Stock has been granted, stock certificates representing the total
number of shares of Restricted Stock granted to the Grantee, as soon as
reasonably practicable after the Award Date. The Committee may provide in an
Award Document that either (i) the Secretary of the Company shall hold such
certificates for the Grantee’s benefit until such time as the Restricted Stock
is forfeited to the Company or the restrictions lapse, or (ii) such certificates
shall be delivered to the Grantee, provided, however, that such certificates
shall bear a legend or legends that comply with the applicable securities laws
and regulations and makes appropriate reference to the restrictions imposed
under the Plan and the Award Document. In the alternative, the Company may make
a book entry registration evidencing a Grantee’s ownership of shares of
Restricted Stock.
 
 
11

--------------------------------------------------------------------------------

 
 
(iv)         Unless the Committee otherwise provides in an Award Document,
holders of Restricted Stock shall have the right to vote such Shares and the
right to receive any dividends declared or paid with respect to such Shares. The
Committee may provide that any dividends paid on Restricted Stock must be
reinvested in shares of Common Stock, which may or may not be subject to the
same vesting conditions and restrictions applicable to such Restricted Stock.
All distributions, if any, received by a Grantee with respect to Restricted
Stock as a result of any stock split, stock dividend, combination of shares, or
other similar transaction shall be subject to the restrictions applicable to the
original Grant.
 
(v)         Holders of Restricted Stock Units shall have no rights as
stockholders of the Company. The Committee may provide in an Award Document
evidencing a grant of Restricted Stock Units that the holder of such Restricted
Stock Units shall be entitled to receive, upon the Company’s payment of a cash
dividend on its outstanding Common Stock, a cash payment for each Restricted
Stock Unit held equal to the per-share dividend paid on the Common Stock. Such
Award Document may also provide that such cash payment will be deemed reinvested
in additional Restricted Stock Units at a price per unit equal to the Fair
Market Value of a share of Common Stock on the date that such dividend is paid.
 
(vi)         A holder of Restricted Stock Units shall have no rights other than
those of a general creditor of the Company. Restricted Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Award Document.
 
(vii)        Unless the Committee otherwise provides in an Award Document, in
the event that a Grantee’s employment with the Company terminates for any reason
other than because of death or Disability, any unvested Restricted Stock or
Restricted Stock Units held by such Grantee shall be forfeited by the Grantee
and reacquired by the Company. In the event that a Grantee’s employment
terminates as a result of the Grantee’s death or Disability, all remaining
restrictions with respect to such Grantee’s Restricted Stock shall immediately
lapse, unless otherwise provided in the Award Document. Upon forfeiture of
Restricted Stock or Restricted Stock Units, the Grantee shall have no further
rights with respect to such Award, including but not limited to any right to
vote Restricted Stock or any right to receive dividends with respect to shares
of Restricted Stock or Restricted Stock Units.
 
(viii)       Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to shares of Restricted Stock or Restricted Stock Units
shall lapse, and, unless otherwise provided in the Award Document, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be. The
restrictions upon such Restricted Stock or Restricted Stock Units shall lapse
only if the Grantee on the date of such lapse is, and has continuously been an
employee of the Company or its Affiliate from the date such Award was granted.
Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have any
further rights with regard to a Restricted Stock Unit once the share of Stock
represented by the Restricted Stock Unit has been delivered.
 
 
12

--------------------------------------------------------------------------------

 
 
(ix)         The Committee may, in its sole discretion, grant an unrestricted
stock Award to any Grantee pursuant to which such Grantee may receive shares of
Stock free of any restrictions (“Unrestricted Stock”) under the Plan.
Unrestricted Stock Awards may be granted as described in the preceding sentence
in respect of past services and other valid consideration, or in lieu of, or in
addition to, any cash compensation due to such Grantee.
 
(x)          Transfers of Restricted Stock (but not Restricted Stock Units) are
intended to constitute property that is subject to a substantial risk of
forfeiture during the restricted period, and subject to federal income tax in
accordance with section 83 of the Code. Section 83 generally provides that
Grantee will recognize compensation income with respect to each installment of
the Restricted Stock on the vesting date in an amount equal to the then fair
market value of the shares for which restrictions have lapsed. Alternatively,
Grantee may elect, pursuant to Section 83(b) of the Code, to recognize
compensation income for all or any part of the Restricted Stock at the date of
grant in an amount equal to the fair market value of the Restricted Stock
subject to the election on the date of grant (without taking into account the
risk of forfeiture for purposes of this valuation). Such election must be made
within 30 days of the date of grant and Grantee shall immediately notify the
Company if such an election is made and follow all other applicable rules and
regulations, including IRS regulations and guidance promulgated pursuant to Code
Section 83.
 
C.           Phantom Stock.
 
(i)           Phantom Stock is an Award in the form of a right to receive cash
or Stock, upon surrender of the Phantom Stock, in an amount equal to Fair Market
Value of the Common Stock plus the aggregate amount of cash dividends paid with
respect to a share of Common Stock during the period commencing on the date on
which the share of Phantom Stock was granted and terminating on the date on
which such share vests. Each Award Document shall state the number of shares of
Phantom Stock to which it pertains. No cash or other consideration shall be
required to be paid by a Grantee for an Award.
 
(ii)          At the time of the grant of shares of Phantom Stock, the Committee
shall establish a vesting date or vesting dates with respect to such shares. The
Committee may divide such shares into classes and assign a different vesting
date for each class. Provided that all conditions to the vesting of a share of
Phantom Stock imposed pursuant to the Award are satisfied, and except as
otherwise provided in the Plan, upon the occurrence of the vesting date with
respect to a share of Phantom Stock, such share shall vest.
 
(iii)         Upon the vesting of a share of Phantom Stock, the Grantee shall be
entitled to receive in cash, within 30 days of the date on which such share
vests, an amount equal to the sum of (i) the Fair Market Value of a share of
Common Stock on the date on which such share of Phantom Stock vests and (ii) the
aggregate amount of cash dividends paid with respect to a share of Common Stock
during the period commencing on the date on which the share of Phantom Stock was
granted and terminating on the date on which such share vests.
 
 
13

--------------------------------------------------------------------------------

 
 
(iv)         At the time of the grant of shares of Phantom Stock, the Committee
may impose such restrictions or conditions to the vesting of such shares as it,
in its absolute discretion, deems appropriate.
 
(v)          Holders of Phantom Stock shall have no rights as stockholders of
the Company. Holders of Phantom Stock shall have no right to vote such Shares or
the right to receive any dividends declared or paid with respect to such Shares.
 
(vi)         Holders of Phantom Stock shall have no rights other than those of a
general creditor of the Company. Phantom Stock represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Document.
 
(vii)       Subject to such other provisions as the Committee may set forth in
the Award Document, in the event that a Grantee’s employment with the Company
terminates for any reason other than because of death or Disability, any Phantom
Stock held by such Grantee shall be forfeited by the Grantee and reacquired by
the Company. In the event that a Grantee’s employment terminates as a result of
the Grantee’s death or Disability, all remaining restrictions with respect to
such Grantee’s Phantom Stock shall immediately lapse, unless otherwise provided
in the Award Document. Upon forfeiture of Phantom Stock, the Grantee shall have
no further rights with respect to such Award.
 
(viii)       Except as provided in Section 9.C.(ix) below, during the lifetime
of a Grantee, only the Grantee (or, in the event of legal incapacity or
incompetency, the Grantee’s guardian or legal representative) may exercise
Phantom Stock. Except as provided in Section 9.C.(ix), no Phantom Stock shall be
assignable or transferable by the Grantee, other than by will or the laws of
descent and distribution.
 
(ix)         If authorized in the applicable Award Document, a Grantee may
transfer, not for value, all or part of Phantom Stock to any family member. For
the purpose of this Section 9.C.(ix), a “not for value” transfer is a transfer
which is (i) a gift, (ii) a transfer under a domestic relations order in
settlement of marital property rights, or (iii) a transfer to an entity in which
more than fifty percent of the voting interests are owned by family members (or
the Grantee) in exchange for an interest in that entity. Following a transfer
under this section, any such Phantom Stock shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer.
Subsequent transfers of transferred Phantom Stock are prohibited except to
family members of the original Grantee in accordance with this section or by
will or the laws of descent and distribution.
 
 
14

--------------------------------------------------------------------------------

 
 
D.           Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the Grantee to receive credits based on cash distributions that would
have been paid on the shares of Common Stock specified in the Dividend
Equivalent Right (or other award to which it relates) if such shares had been
issued to and held by the Grantee. A Dividend Equivalent Right may be granted
hereunder to any Grantee. The terms and conditions of Dividend Equivalent Rights
shall be specified in the Award Document. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently or may be deemed to
be reinvested in additional shares of Common Stock, which may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment. Dividend Equivalent Rights may be settled in cash or
Common Stock or a combination thereof, in a single installment or installments,
all determined in the sole discretion of the Committee. A Dividend Equivalent
Right granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon exercise, settlement, or payment of, or
lapse of restrictions on, such other Award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other Award. A Dividend Equivalent Right granted as a component of another Award
may also contain terms and conditions different from such other Award. Except as
may otherwise be provided by the Committee in the Award Document, a Grantee’s
rights in all Dividend Equivalent Rights shall automatically terminate upon the
Grantee’s termination of Service for any reason.
 
10.           Change of Control. In the event of a Change of Control, the
Committee may take whatever action with respect to Options and Awards
outstanding as it deems necessary or desirable, including, without limitation,
accelerating the expiration or termination date or the date of exercisability in
any Option Documents, or removing any restrictions from or imposing any
additional restrictions on any outstanding Awards or Options. A “Change of
Control” shall be deemed to occur if: (a) any person who is not an Affiliate of
the Company on the date hereof becomes a beneficial owner of a majority of the
outstanding voting power of the Company’s capital stock; (b) the shareholders of
the Company approve and there is consummated any plan of liquidation providing
for the distribution of all or substantially all of the Company’s assets; or (c)
there is consummated a merger, consolidation or other form of business
combination involving the Company, or, in one transaction or a series of related
transactions, a sale of all or substantially all of the assets of the Company,
unless, in any such case: (i) the business of the Company is continued following
such transaction by a resulting entity (which may be, but need not be, the
Company) (the “Surviving Company”); and (ii) persons who were the beneficial
owners of a majority of the outstanding voting power of the Company immediately
prior to the completion of such transaction beneficially own, by reason of such
prior beneficial ownership, a majority of the outstanding voting power of the
Surviving Company (or a majority of the outstanding voting power of the direct
or indirect parent of the Surviving Company, as the case may be) immediately
following the completion of such transaction.  For purposes of this definition,
the terms “person,” “beneficial owner,” “beneficial ownership,” “affiliate,” and
“control” shall have the meanings ascribed to such terms under Sections 13(d)
and 3(a)(9) and Rule 13d-3 under the Exchange Act and Rule 501 under the
Securities Act of 1933 as amended, as applicable.
 
11.           Adjustments on Changes in Capitalization. The aggregate number of
Shares and class of Shares as to which Options and Awards may be granted
hereunder, the limitation as to grants to individuals set forth in Section 8.A
hereof, the number of Shares covered by each outstanding Option or Award, and
the Option Price for each related outstanding Option, shall be appropriately
adjusted in the event of a stock dividend, stock split, recapitalization or
other change in the number or class of issued and outstanding equity securities
of the Company resulting from a subdivision or consolidation of the Common Stock
and/or, if appropriate, other outstanding equity securities or a
recapitalization or other capital adjustment (not including the issuance of
Common Stock on the conversion of other securities of the Company that are
convertible into Common Stock) affecting the Common Stock which is effected
without receipt of consideration by the Company. The Committee shall have
authority to determine the adjustments to be made under this Section 11, and any
such determination by the Committee shall be final, binding and conclusive;
provided, however, that no adjustment shall be made that will cause an ISO to
lose its status as such without the consent of the Optionee, except for
adjustments made pursuant to Section 10 hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
12.           Amendment of the Plan. The Board of Directors of the Company may
amend the Plan from time to time in such manner as it may deem advisable.
Nevertheless, the Board of Directors of the Company may not: (i) change the
class of individuals eligible to receive an ISO, (ii) increase the maximum
number of Shares as to which Options or Awards may be granted, or (iii) make any
other change or amendment as to which shareholder approval is required in order
to satisfy the conditions set forth in Rule 16b-3 promulgated under the Exchange
Act, in each case without obtaining approval, within twelve months before or
after such action, by (A) vote of a majority of the votes cast at a duly called
meeting of the shareholders at which a quorum representing a majority of all
outstanding voting stock of the Company is, either in person or by proxy,
present and voting on the matter, or (B) a method and in a degree that would be
treated as adequate under applicable state law for actions requiring shareholder
approval, including, without limitation, by written consent of shareholders
constituting a majority of the voting power of all shares of outstanding voting
stock of the Company entitled to vote. No amendment to the Plan shall adversely
affect any outstanding Option or Award, however, without the consent of the
Optionee or Grantee.
 
13.           No Commitment to Retain. The grant of an Option or Award shall not
be construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company or any Affiliate to retain the Optionee or
Grantee in the employ of the Company or an Affiliate and/or as a member of the
Company’s Board of Directors or in any other capacity.
 
14.           Withholding of Taxes. Whenever the Company proposes or is required
to deliver or transfer Shares in connection with an Award or the exercise of an
Option, the Company shall have the right to (a) require the recipient to remit
or otherwise make available to the Company an amount sufficient to satisfy any
federal, state and/or local withholding tax requirements prior to the delivery
or transfer of any certificate or certificates for such Shares or (b) take
whatever other action it deems necessary to protect its interests with respect
to tax liabilities. The Company’s obligation to make any delivery or transfer of
Shares shall be conditioned on the Optionee’s or Grantee’s compliance, to the
Company’s satisfaction, with any withholding requirement.
 
15.           Interpretation. The Plan is intended to enable transactions under
the Plan with respect to directors and officers (within the meaning of Section
16(a) under the Exchange Act) to satisfy the conditions of Rule 16b-3
promulgated under the Exchange Act; any provision of the Plan that would cause a
conflict with such conditions shall be deemed null and void to the extent
permitted by applicable law and in the discretion of the Board of Directors.
 
 
16

--------------------------------------------------------------------------------

 
 
16.           Special Rules for Performance-Based Awards.
 
A.           Performance-Based Awards. The Committee may grant Awards of
Restricted Stock, Restricted Stock Units, Stock Appreciation Rights, Phantom
Stock or Dividend Equivalent Rights pursuant to the terms of this Section 16,
and consistent with Section 9, above, which shall include vesting requirements
based specifically on the attainment of one or more Performance Targets
applicable to any such Award, as set forth in this Section 16. In the event a
Grantee who has been granted a Performance-Based Award terminates his or her
employment with the Company prior to the date on which the applicable
Performance Target or Targets have been met or prior to the satisfaction of any
other applicable conditions or requirements have been met or satisfied, such
Performance-Based Award shall be immediately forfeited. In addition, the
Committee shall have the authority to cause a Performance-Based Award to be
forfeited, in whole or in part, at any time prior to the Committee’s
determination that such Performance-Based Award has become vested by reason of
attainment of one or more of the applicable Performance Targets, at the
Committee’s sole discretion. Such absolute right to reduce or eliminate a
Performance-Based Award shall be exercised by the Committee in light of the
Committee’s review of all facts and circumstances the Committee deems to be
relevant.
 
B.           Establishment of Performance Targets.
 
(i)           The Committee shall establish one or more Performance Targets for
each Performance Period, which Performance Targets may vary for different
Participants who may be granted Performance-Based Awards.
 
(ii)           In all cases, the Performance Target(s) established with respect
to any Performance Period shall be established within the first 90 days of the
Performance Period or, if shorter, within the first twenty five percent (25%) of
such Performance Period.
 
(iii)         Each Performance Target established under the Plan shall
constitute a goal as to which an objective method or methods is available for
determining whether such Performance Target has been achieved. In addition, the
Committee shall establish in connection with the Performance Targets applicable
to a Performance Period an objective method for computing the portion of a
particular Performance-Based Award that may be treated as vested as a result of
attaining such Performance Target(s).
 
C.           Vesting of Performance-Based Awards. Vesting of Performance-Based
Awards shall be determined at the time (or times) and in the manner established
by the Committee for a Performance Period; provided, however, that no portion of
a Performance-Based Award shall become vested unless and until (i) the Plan
(including the provisions of this Section 16 of the Plan) is approved by the
Company’s shareholders (and such shareholder approval is still effective for
purposes of the rules on performance-based compensation applicable in connection
with Code Section 162(m), as required under Section 16.D), and (ii) the
Committee has certified in writing that each Performance Target for the
particular Performance Period for which a Performance-Based Award is granted has
been achieved.
 
 
17

--------------------------------------------------------------------------------

 
 
D.           Subsequent Shareholder Approval. The Plan (including the provisions
of this Section 16) shall again be disclosed to the Company’s shareholders for
approval at the time or times required under Code Section 162(m) and/or Treasury
Regulations promulgated thereunder in order for the Performance-Based Awards
granted under the Plan to continue to qualify as performance-based compensation
that is exempt from the limitations on deductibility by the Company of
compensation under Code Section 162(m). No Performance-Based Awards shall become
vested if such required shareholder approval has not been obtained.
 
E.           Criteria to be Used in Establishing Performance Targets. In
establishing any Performance Target under the Plan, the Committee shall
establish an objective target based upon one or more of the following business
criteria (which may be determined for these purposes by reference to (i) the
Company as a whole, (ii) any of the Company’s subsidiaries, operating divisions,
business segments or other operating units, or (iii) any combination thereof):
earnings before interest, taxes, depreciation, and amortization; profit before
taxes; stock price; market share; gross revenue; net revenue; pretax income; net
operating income; cash flow; earnings per share; return on equity; return on
invested capital or assets; cost reductions and savings; return on revenues or
productivity; loss ratio; expense ratio; combined ratio; product spread; or any
variations or combinations of the preceding business criteria, which may also be
modified at the discretion of the Committee, to take into account extraordinary
items or which may be adjusted to reflect such costs or expense as the Committee
deems appropriate.
 
F.           Performance-Based Award Limitation. Notwithstanding anything to the
contrary herein, no Participant shall receive a Performance-Based Award for
Shares in excess of 5,000,000 Shares.
 
(i)           The limitation set forth in this Section 16.F shall be applied
with respect to Performance-Based Awards that relate to a Performance Period
longer than one year by multiplying that limitation by a fraction equal to the
number of full calendar months in the Performance Period divided by twelve (12).
 
(ii)          If a Performance Period is less than a full year, the limitation
of this Section 16.F shall apply without adjustment; provided, however, that any
such short Performance Period shall be treated as though it were a Performance
Period that extends until the end of the one year period that starts as of the
first day of the short Performance Period, and any other Performance Periods
that overlap such one year period will be subject to further limitations as
though such Performance Periods were overlapping Performance Periods, as
described in Section 16.F.iii.
 
(iii)         If Performance-Based Awards with overlapping Performance Periods
are granted to any one employee, the limitations of this Section 16.F shall be
reduced with respect to any such overlapping Performance Periods so that the
aggregate value of such multiple Performance-Based Awards does not exceed the
limitation set forth in the first sentence of this Section 16.F, multiplied by a
fraction, the numerator of which is the number of full calendar months occurring
during the period commencing as of the first day of the first to start of such
overlapping Performance Periods, and the last day of which is the last day of
the last to end of such overlapping Performance Periods, and the denominator of
which is twelve (12).
 
(iv)         The intent of subsections (i) through (iii) of this Section 16.F is
to cause each Performance-Based Award to satisfy the limitation of this Section
16.F as if such Award were the only Performance-Based Award granted, and to
cause, in addition, the aggregate value of Performance-Based Awards granted for
overlapping Performance Periods to comply with the limitation of this Section
16.F as though such multiple Performance-Based Awards constituted a single
Performance-Based Award.
 
 
18

--------------------------------------------------------------------------------

 
 
G.           Performance Shares. In addition to the grant of Performance-Based
Awards as described above, the Committee may grant a contingent right to receive
shares of Common Stock (“Performance Shares”), where the right to receive all or
a portion of such shares is subject to the same rules regarding
Performance-Based Awards otherwise applicable under this Section 16, so that
Performance Targets are set in the same time and manner as provided for in
Section 16.B and the annual limitation on grants under Section 16.F, determined
as of the date the Performance Share grant is made by the Committee, is
determined on an aggregate basis with any other grants or awards under this
Section 16.
 
17.           Source of Shares; Fractional Shares. The Common Stock that may be
issued (which term includes Common Stock reissued or otherwise delivered)
pursuant to an Award under the Plan shall be authorized but unissued Common
Stock. No fractional shares of Common Stock shall be issued under the Plan, and
shares issued shall be rounded down to the nearest whole share, but fractional
interests may be accumulated pursuant to the terms of an Award.
 
18.           Deferred Arrangements. The Committee may permit or require the
deferral of any award payment into a deferred compensation arrangement, subject
to such rules and procedures as it may establish, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Common Stock equivalents. Any such
deferrals shall be made in a manner that complies with Code Section 409A.
 
19.           Parachute Limitations. Notwithstanding any other provision of this
Plan or of any other agreement, contract, or understanding heretofore or
hereafter entered into by a Grantee with the Company or any Affiliate, except an
agreement, contract, or understanding that expressly addresses Section 280G or
Section 4999 of the Code (an “Other Agreement”), and notwithstanding any formal
or informal plan or other arrangement for the direct or indirect provision of
compensation to the Grantee (including groups or classes of Grantees or
beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Stock, Restricted Stock Unit, Stock Appreciation Right, Phantom Stock or
Dividend Equivalent Right held by that Grantee and any right to receive any
payment or other benefit under this Plan shall not become exercisable or vested
to the extent that such right to exercise, vesting, payment, or benefit, taking
into account all other rights, payments, or benefits to or for the Grantee under
this Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) (this curtailment of exercisability and/or vesting being
referred to herein as the “280G Cutback”). For purposes of clarity, the intent
of the preceding sentence is to provide for an automatic implementation of the
280G Cutback if that is beneficial to the Grantee (on an after-tax basis), and
otherwise not to implement the 280G Cutback. In the event that the receipt of
any such right to exercise, vesting, payment, or benefit under this Plan, in
conjunction with all other rights, payments, or benefits to or for the Grantee
under any Other Agreement or any Benefit Arrangement would cause the Grantee to
be considered to have received a Parachute Payment under this Plan that would
have the effect of decreasing the after-tax amount received by the Grantee as
described in clause (ii) of the preceding sentence, then the Grantee shall have
the right, in the Grantee’s sole discretion, to designate those rights,
payments, or benefits under this Plan, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit to the Grantee under this Plan be deemed to be a Parachute
Payment.
 
 
19

--------------------------------------------------------------------------------

 
 
20.           Section 409A. The Committee intends to comply with Section 409A of
the Code (“Section 409A”), or an exemption to Section 409A, with regard to
Awards and Options hereunder that constitute nonqualified deferred compensation
within the meaning of Section 409A. To the extent that the Committee determines
that a Grantee would be subject to the additional 20% tax imposed on certain
nonqualified deferred compensation plans pursuant to Section 409A as a result of
any provision of any Award or Option granted under this Plan, such provision
shall be deemed amended, if possible, to the minimum extent necessary to avoid
application of such additional tax. The nature of any such amendment shall be
determined by the Committee.
 
21.           Unfunded Status of Plan. The Plan shall be unfunded. Neither the
Company, nor the Board of Directors nor the Committee shall be required to
segregate any assets that may at any time be represented by Awards or Options
made pursuant to the Plan. Neither the Company, nor the Board of Directors, nor
the Committee shall be deemed to be a trustee of any amounts to be paid or
securities to be issued under the Plan.
 
22.           Governing Law. The validity, performance, construction and effect
of this Plan shall be governed by the laws of the State of Nevada, without
giving effect to principles of conflicts of law.
 
 
20

--------------------------------------------------------------------------------